Ughetta, J.,
dissents and votes to reverse the order and judgment in favor of plaintiffs, and to grant summary judgment in favor of defendant, with the following memorandum: Under its insurance contract the defendant *527is not liable for injury “ caused intentionally ”. The unprovoked assault was deliberate. In fact, intention was an integral element of the original action for assault in which plaintiffs recovered judgment against the defendant’s insured (cf. Brodsky v. Rieser, 195 App. Div. 557, 558; McGovern v. Weis, 265 App. Div. 367, 370). That the assailant did not anticipate the extent of the injury which would be caused by his forceful act or that he did not foresee the consequences of his act does not change the inherent nature of assault as an intentional act. Clearly, the exclusion provision applies to any injury caused by any intentional act.